Citation Nr: 0831818	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-37 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to payment for medical expenses incurred from 
August 18 to August 20, 2002, at LDS Hospital. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

According to the VAMC, the claimant is a veteran who served 
on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision by the VAMC in Fort 
Harrison, Montana that denied entitlement to payment of 
unauthorized medical expenses incurred at LDS Hospital from 
August 18 to August 20, 2002.  (The VAMC granted unauthorized 
expenses incurred at LDS Hospital from August 17 to August 
18, 2002.  The VAMC also granted payment of unauthorized 
emergency transportation and emergency room expenses incurred 
at Uintah Basin Medical Center on August 17, 2002.)

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran raised a motion to advance his case on 
the Board's docket as a result of financial hardship.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  The record was left open in order for the veteran to 
submit additional evidence in support of his motion.  No 
supporting evidence was thereafter received by the Board.


FINDINGS OF FACT

1.  From August 17 to August 20, 2002, the veteran received 
emergency medical services at LDS Hospital following a 
myocardial infarction.

2.  Given the veteran's symptoms, a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment does not include a request for 
expenses related to medical care beyond the initial 
evaluation and treatment.

5.  The veteran was enrolled in the VA health care system 
during the period here in question, and he received VA 
medical services during the 24-month period preceding his 
admission to LDS Hospital.

6.  The veteran is financially liable to the provider(s) of 
treatment for the services he received at LDS Hospital.

7.  The veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for emergency treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  The veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at LDS 
Hospital from August 18 to August 20, 2002, have been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be met 
if there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them beforehand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be met 
by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a nature 
that the veteran could not have been safely 
discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 
17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be 
met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran 
or provider against a third party for payment 
of such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for 
the purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

In the present case, the evidence of record shows that the 
veteran--who had a history of heart disease--experienced 
symptoms that included severe chest pain on the morning of 
August 17, 2002.  He was taken by ambulance to the emergency 
room at the Uintah Basin Medical Center.  The veteran was 
diagnosed with severe vascular disease with an acute inferior 
and posterior myocardial infarction.  The evidence indicates 
that the veteran told the staff at Uintah Basin Medical 
Center that he had a negative stress test two months earlier 
through VA.  The veteran and his fiancée requested that the 
veteran be transferred to VA care because he was enrolled in 
the VA health care system and he had no other insurance.  The 
evidence indicates that the nearest VAMC, located in Salt 
Lake City, was contacted for admission.  However, the Salt 
Lake City VAMC did not have an open bed available for use by 
the veteran at that time.

Later on the morning of August 17, 2002, the veteran was 
transported by air ambulance to the emergency room of LDS 
Hospital.  A record from Uintah Basin Medical Center 
indicates that the veteran was transported emergently to LDS 
Hospital and one of the purposes of the transfer was for an 
emergent catheterization.  The veteran was admitted to LDS 
Hospital as a full-code patient with a diagnosis of acute 
myocardial infarction.  The veteran underwent a cardiac 
catheterization with stenting on August 19, 2002.  It was 
determined that the veteran had an excellent result and 
tolerated the procedure well.  On August 20, 2002, the 
veteran was discharged from LDS Hospital.  He was told to 
take Plavix, aspirin, lisinopril, metoprolol, simvastatin, 
and ranitidine.

There is no real dispute here that the veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a)-(c) and (e)-
(i), outlined above.  The evidence of record clearly shows 
that the veteran received emergency services at LDS Hospital.  
The VAMC, in granting a partial payment of unauthorized 
medical expenses, has conceded that the veteran's condition 
was initially emergent, that VA or other Federal 
facilities/providers were not feasibly available for 
treatment of the emergent condition, and that an attempt to 
use such facilities or providers beforehand would not have 
been reasonable.  Information from the VAMC indicates that 
the veteran was enrolled in the VA health care system during 
the time frame here in question, and that he received VA 
medical services during the 24-month period preceding the 
treatment here at issue.  The veteran is shown to be 
financially liable for the cost of the treatment in question 
and there is nothing in the record to indicate that the 
veteran had coverage under private medical insurance or a 
health-plan contract, as that term is defined in 38 C.F.R. 
§ 17.1001(a).  The condition for which the emergency 
treatment was furnished is not shown to have been caused by 
an accident or work-related injury.  In addition, the record  
shows that the appellant's claim is not eligible for 
reimbursement under 38 U.S.C. § 1728 because the veteran did 
not have a total disability, permanent in nature, resulting 
from service-connected disability, and because the condition 
for which the emergency treatment was furnished was not 
service connected; has not been held to be aggravating a 
service-connected disability; and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C. Chapter 31.  See 
38 C.F.R. § 17.120(a) (2007).

The salient question here is whether the veteran's condition 
was of such a nature that he could be safely discharged or 
transferred to a VA or other Federal facility at some point 
during his hospitalization at LDS Hospital from August 18 to 
August 20, 2002.  The VAMC has determined that the veteran is 
ineligible for payment on this ground because the veteran had 
become stabilized.  The Board disagrees.

It is clear from the evidence that the veteran was cognizant 
of his eligibility for care through the VA health care 
system.  The evidence indicates that the veteran regularly 
communicated with the medical providers at the Uintah Basin 
Medical Center and LDS Hospital that he preferred to be 
transported to a VA facility for treatment.  The evidence 
indicates that the Salt Lake City VAMC was contacted to 
determine whether the facility could receive the veteran 
after the Uintah Basin Medical Center staff determined that 
emergent care was needed to treat the veteran for acute 
myocardial infarction.  The VAMC responded that no beds were 
available.

Records from LDS Hospital indicate that the facility was in 
contact with VA regarding the status of the veteran.  A 
handwritten note, dated August 19, 2002, indicates that LDS 
Hospital recognized that the veteran was eligible for VA 
care.  The note indicates that a VA employee called and 
communicated with the treating cardiologist at LDS Hospital.  
A determination was made that the veteran would not be 
transferred to the VAMC.  That same day, the veteran 
underwent cardiac catheterization with stenting.  In the 
denial, the VAMC characterized the procedure as elective and 
that the veteran's condition had stabilized.  However, in 
contrast, the emergency room report from the Uintah Basin 
Medical Center clearly identified that the purpose of the 
veteran's transfer to LDS Hospital was for an emergent 
catheterization.

Significantly, the records from LDS Hospital do not reflect 
that the veteran's condition had stabilized.  That is, from 
August 18 to August 20, 2002, the evidence did not show that 
no material deterioration of the emergency medical was likely 
to occur if the veteran was discharged or transferred to the 
VAMC.  See 38 C.F.R. § 17.1001(d) (2007).  The cardiac 
catheterization was obviously a requisite step in determining 
whether the veteran would need further life-preserving care.  
The Board infers from the actions taken by the medical 
providers at LDS Hospital, as well as the determination that 
the veteran was not to be transferred to VA care, that the 
medical care in conjunction with the medical emergency had 
not yet ended.  

Based on the foregoing, the Board is persuaded that the 
veteran could not be safely discharged or transferred to a VA 
or other Federal facility at any time during his 
hospitalization at LDS Hospital from August 17 to August 20, 
2002.  Simply put, the evidence indicates that the entire 
period of treatment was for emergency services.  Not until 
the veteran was discharged from LDS Hospital on August 20, 
2002, had his situation stabilized (safe for discharge).  The 
Board is satisfied that the requirements of 38 C.F.R. 
§ 17.1002(d) have been met.  The appeal is granted.


ORDER

The appeal is granted, subject to the payment limitations set 
forth in 38 C.F.R. § 17.1005 (2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


